Citation Nr: 1129708	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-22 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from March 1987 to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the June 2009 substantive appeal, the Veteran requested a hearing before the Board at the RO.  However, in a December 2010 report of contact with a VA employee, the Veteran stated that he wanted his appeal to proceed as quickly as possible and no longer desired a hearing.  The Board therefore finds that the Veteran has withdrawn his request for a hearing in accordance with 38 C.F.R. § 20.704(e) (2010).  

In September 2010, the Veteran filed claims to reopen service connection for posttraumatic stress disorder (PTSD), a low back disability, headaches, and tinea cruris.  The Veteran also raised the issue of entitlement to service connection for substance abuse, to include as secondary to PTSD.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran should be provided additional VA examinations to determine the nature, etiology, and severity of the claims on appeal.  Regarding the claim for an increased rating for pes planus, the record contains evidence that the Veteran's pes planus has worsened in severity since the most recent VA examination was conducted in May 2007.  In May 2009, the Veteran's private podiatrist described his feet as "very flat," and a VA podiatrist noted the presence of abduction to the forefoot in gait during a July 2009 podiatry consultation.  These symptoms indicate a rating in excess of 10 percent may be warranted.  In addition, the Board notes that the Veteran's last VA examination was conducted more than four years ago.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

With respect to the claim for service connection for a left knee disability, the Veteran was provided a VA orthopedic examination in May 2007.  The VA examiner found that it would require speculation to estimate any causal relationship between the Veteran's left knee condition and service-connected flat feet.  Unfortunately, the examiner did not state what additional evidence would permit an opinion in the case, and did not provide a full basis for the conclusion that any opinion on the etiology of the left knee would be speculative.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, the opinion provided by the VA examiner is not adequate and a new VA examination is required by the duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination with an appropriate examiner to determine the current degree of severity of the service-connected bilateral pes planus disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  
The examiner should determine the degree of severity (whether mild, moderate, severe, or pronounced) of any bilateral pes planus.  The examiner should state whether the Veteran manifests objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, or indications of swelling on use and characteristic callosities.  The examiner should also determine the effect of the Veteran's pes planus on his activities of daily living and employment.  

A full rationale must be provided for all expressed opinions.  

2.  Afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of the claimed left knee disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed left knee disability is etiologically related to any incident of the Veteran's active service or is caused or aggravated by the Veteran's service-connected pes planus.

A complete rationale should be provided for all expressed opinions.  If the examiner is unable to provide the requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



